AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for thH_
                                                                                                                    FILED IN THE
                                                       Eastern District of Washington                           U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON

                           LINDA H.,
                                                                                                              Feb 24, 2020
                                                                      )
                                                                                                               SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:19-CV-00024-JTR
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL                              )
                SECURITY,                                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 13) is GRANTED, in part. This matter is REMANDED to the
u
              Commissioner for additional proceedings. Defendant's Motion for Summary Judgment is (ECF No. 14) is DENIED.
              Judgment is entered in favor of Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   John T. Rodgers                                           on a Motions for Summary Judgment
      (ECF Nos. 13 and 14).


Date: February 24, 2020                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
